         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 1 of 8

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    DELMAR JEWELL DIXON, JR.,                         No. 2:19-cv-1966-EFB P
10                       Plaintiff,
11            v.                                        ORDER
12    JOE LIZARRAGA, et al.,
13                       Defendants.
14

15           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

16   42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

17   U.S.C. § 636(b)(1). The court screened the amended complaint on April 28, 2020 and found that

18   plaintiff had failed to state a cognizable claim against any defendant. ECF No. 15. The court

19   provided plaintiff with an opportunity to file a second amended complaint, which he has done.

20   ECF No. 18.

21      I.   Screening Requirement and Standards

22           Federal courts must engage in a preliminary screening of cases in which prisoners seek

23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

24   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

25   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

26   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

27   relief.” Id. § 1915A(b).

28   /////
                                                        1
         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 2 of 8

 1           A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 2   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 3   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 4   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 6   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 7   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
 8   U.S. 662, 679 (2009).
 9           To avoid dismissal for failure to state a claim a complaint must contain more than “naked
10   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
11   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
12   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
13   678.
14           Furthermore, a claim upon which the court can grant relief must have facial plausibility.
15   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
16   content that allows the court to draw the reasonable inference that the defendant is liable for the
17   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
18   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
19   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
20   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
21     II.   Plaintiff’s Allegations
22           Plaintiff names seven defendants who were allegedly involved in the violation of his
23   rights through the creation and use of a document (or documents) falsely accusing him of
24   smuggling drugs into Mule Creek State Prison (“MCSP”): (1) then-Warden Joe Lizarraga, (2)
25   Investigative Services Unit Officer Daniel Navarro, (3) Investigative Services Unit Officer
26   Palomares, (4) Facility A Captain C. Heintschel, (5) Correctional Counselor G. McCarthy, (6)
27   Investigative Services Unit Officer K. Staley, and (7) Appeals Examiner R. Briggs.
28   /////
                                                         2
         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 3 of 8

 1           The complaint presents facts in a disorganized, nonlinear fashion. The court can piece
 2   together, however, that plaintiff’s claims center around his discipline and prosecution for
 3   conspiracy to introduce controlled substances into MCSP in mid-2018. According to plaintiff, in
 4   July 2018, defendant Lizarraga authorized MCSP Investigative Services Unit officers to
 5   investigate plaintiff for “conspiracy to introduce controlled substances into the institution for
 6   purposes of distribution.” On August 11, 2018, plaintiff’s visitor was discovered to have bindles
 7   of controlled substances. The same day, defendant K. Staley submitted felony charges against
 8   plaintiff to the Amador County District Attorney’s Office. Staley wrote, presumably in the
 9   charging document or some other report, that plaintiff’s visitor had told prison staff, “I’m just
10   going to let you know right now that I do have something . . . I don’t know what it is, but I do
11   have something.” She then turned over two blue bindles to defendant Daniel Navarro. Staley
12   received a notice from the District Attorney that it had accepted the charges at the end of August,
13   but did not notify plaintiff of this fact.
14           Plaintiff accuses defendants of basing their decisions on false information, but is not clear
15   what precisely plaintiff alleges to have been false. He accuses defendant Navarro of creating a
16   report on August 11, 2018 which indicated that prison authorities had confiscated “two bindles of
17   suspected controlled substances” rather than “one bindle containing two smaller bindles.”
18   Plaintiff does not specify whether the information about contraband was entirely false or whether
19   only the number of bindles was false.
20           Plaintiff acknowledges that he was issued a notice of placement in administrative
21   segregation, authored by defendant Palomares on August 11, 2018. Plaintiff claims that
22   Palomares knowingly placed the false information in that document. Plaintiff also alleges that
23   defendant C. Heintschel “signed and produced a false document containing false information used
24   to remove this plaintiff from General Population on August 11, 2018.” It is not clear whether
25   Heintschel prepared a separate document or signed the document prepared by Palomares.
26           As a result of the charges against plaintiff, defendant D. Stephens held a classification
27   committee meeting regarding plaintiff’s removal from general population on August 16, 2018.
28   /////
                                                        3
         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 4 of 8

 1   Plaintiff accuses Stephens of “recording false information” – the same information about the
 2   bindles of controlled substance – in the documents memorializing the committee meeting.
 3           Plaintiff claims that Staley knew that information in an August 16, 2018 housing
 4   classification document presumably prepared by the committee – that plaintiff’s visitor was found
 5   in possession of one bindle containing two smaller bindles” of contraband – was false but she
 6   nevertheless signed the document. Staley also knew that the false information was being used to
 7   keep plaintiff in segregated housing.
 8           Defendant G. McCarthy reviewed an appeal apparently filed by plaintiff with regard to the
 9   contraband incident at the first level of review on December 28, 2018. In doing so, McCarthy
10   relied on the “false” information that plaintiff’s visitor was searched and one bindle containing
11   two smaller bindles of suspected controlled substances was found.
12           Defendant R. Briggs reviewed the appeal at the third level of review. Plaintiff’s
13   allegations against Briggs are unclear because he does not provide certain background facts. For
14   example, he claims that Briggs violated his constitutional rights because he “cannot dispute any
15   facts that disproves a narcotic field test, NIK test is not enough to issue” an RVR, but he does not
16   explain what a narcotic field test or NIK test are or how they are relevant to the case.
17           Plaintiff alleges that, on January 3, 2019, Lizarraga “was a party to the production of false
18   documentary evidence used to keep the plaintiff retained in Administrative Segregation.”
19   Plaintiff states that Lizarraga “allowed Criminal charges to be charged against plaintiff without a
20   Rules Violation Report (RVR 115) being issued detailing any crime committed by the plaintiff”
21   as CDCR policy required. But plaintiff later states that defendant Navarro wrote in a January 24,
22   2019 RVR that plaintiff and his visitor had been involved in a conspiracy to distribute controlled
23   substances at the prison. (Apparently, prison officials told plaintiff that there was a delay
24   between the incident and the issuance of the RVR because they were waiting for a toxicology
25   report.) Navarro provided his subordinate, defendant Palomares, the false information to justify
26   plaintiff’s retention in administrative segregation.
27   /////
28   /////
                                                        4
        Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 5 of 8

 1          Plaintiff states that he was “assessed a SHU term, lost credit, transferred, and [assessed a]
 2   loss of visits for 3 years.” Plaintiff provides no further information concerning his criminal
 3   prosecution.
 4   III.   Analysis
 5          From what the court can tell, plaintiff believes that defendants violated his rights under the
 6   U.S. Constitution by (1) using false information to place him in administrative segregation, assess
 7   him a SHU term, loss of visits, and loss of unspecified credits, and (2) failing to provide him with
 8   Miranda warnings, an RVR, or counsel before assessing him a SHU term. Plaintiff also alleges
 9   that defendants violated a number of California Penal Code sections and state prison regulations.
10   These claims fail as currently articulated for the reasons that follow.
11          Plaintiff’s claims that defendants violated provisions in the Penal Code and prison
12   regulations fail. “Section 1983 does not provide a cause of action for alleged violations of state
13   law.” Pototsky v. Napolitano, 210 F. App’x 637, 637 (9th Cir. 2006), see also Lovell by &
14   Through Lovell v. Poway Unified Sch. Dist., 90 F.3d 367, 370 (9th Cir. 1996) (“To the extent that
15   the violation of a state law amounts to the deprivation of a state-created interest that reaches
16   beyond that guaranteed by the federal Constitution, section 1983 offers no redress.”).
17          Plaintiff’s claim that prison officials did not provide counsel before he was assessed a
18   SHU term also fails. Prisoners are not entitled to counsel in prison disciplinary proceedings.
19   Wolff v. McDonnell, 418 U.S. 539, 570 (1974).
20          Plaintiff’s claim that prison officials did not provide him with Miranda warnings prior to
21   assessing him a SHU term fails because there is no action for damages under § 1983 for failure to
22   provide such warnings. Chavez v. Martinez, 538 U.S. 760, 772 (2003).
23          Plaintiff’s claims that he was not provided an RVR before he was assessed a SHU term
24   and that defendants disciplined him based on false information fail because plaintiff has not
25   alleged facts that show that the discipline, including the SHU term, presented an atypical and
26   significant hardship in relation to the ordinary incidents of prison life. Smith v. King, No. Civ S-
27   04-0702 MCE EFB P, 2007 U.S. Dist. LEXIS 7702, at *8-9 (E.D. Cal. Feb. 2, 2007). The
28   constitutional guarantee of due process prior to government action applies to interests
                                                        5
         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 6 of 8

 1   encompassed by the Fourteenth Amendment’s protection of liberty and property. Bd. of Regents
 2   v. Roth, 408 U.S. 564, 569 (1972)). In Sandin v. Conner, the Supreme Court held that a prisoner
 3   possesses a liberty interest under the federal Constitution when a change occurs in confinement
 4   that imposes an “atypical and significant hardship . . . in relation to the ordinary incidents of
 5   prison life.” 515 U.S. 472, 484 (1995). Sandin requires a factual comparison between the
 6   conditions of the prisoner’s confinement prior to the discipline with the disciplinary conditions.
 7   Jackson v. Carey, 353 F.3d 750, 755 (9th Cir. 2003). Plaintiff has not provided any facts from
 8   which the court can make this comparison.
 9           In addition, it appears from the complaint that plaintiff was potentially assessed a
10   forfeiture of good conduct credits in connection with his discipline for conspiracy to bring
11   contraband into the prison. To the extent that success on any claim plaintiff wishes to pursue
12   would necessarily imply the invalidity of the discipline (and thus necessitate the restoration of
13   forfeited time credits), such claim is barred by the rule of Heck v. Humphrey unless plaintiff can
14   demonstrate that the discipline has been invalidated through another proceeding (for example, the
15   granting of a habeas petition). 512 U.S. 477, 486-87 (1994).
16           For the reasons stated above, plaintiff has failed to plead a cognizable claim against any
17   defendant. The court will provide plaintiff with one final opportunity to amend the complaint to
18   attempt to state a cognizable claim. Plaintiff was admonished in the court’s prior screening order
19   that his complaint was too vague and conclusory. ECF No. 15 at 2. The court faulted plaintiff for
20   failing to explicitly state what charges were brought against him, where he was tried for the
21   charges, whether he was convicted, and, if so, what his punishment was. Id. While plaintiff has
22   included some additional facts in the second amended complaint, it is still difficult to understand
23   the narrative of what happened and what each defendant did (rather than plaintiff’s conclusions
24   about defendants’ legal violations). Plaintiff is advised to attempt a coherent and linear recitation
25   of the facts that underly his claims (that is, who did what and when they did it), rather than stating
26   legal conclusions.
27   /////
28   /////
                                                         6
         Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 7 of 8

 1             He is cautioned that any amended complaint must identify as a defendant only persons
 2   who personally participated in a substantial way in depriving him of his constitutional rights.
 3   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation
 4   of a constitutional right if he does an act, participates in another’s act or omits to perform an act
 5   he is legally required to do that causes the alleged deprivation). Plaintiff may also include any
 6   allegations based on state law that are so closely to his federal allegations that “the form the same
 7   case or controversy.” See 28 U.S.C. § 1367(a).
 8             The amended complaint must also contain a caption including the names of all defendants.
 9   Fed. R. Civ. P. 10(a).
10             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
11   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
12   against more than one defendant. Id.
13             Any amended complaint must be written or typed so that it is complete in itself without
14   reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
15   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
16   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
17   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
18   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
19   1967)).
20             Any amended complaint should be as concise as possible in fulfilling the above
21   requirements. Fed. R. Civ. P. 8(a).
22   IV.       Order
23             Accordingly, it is ORDERED that the complaint is dismissed with leave to file an
24   amended complaint within 30 days from the date of service of this order. The amended complaint
25   must bear the docket number assigned to this case and be titled “Third Amended Complaint.”
26   Failure to comply with this order may result in a recommendation that this action be dismissed for
27   /////
28   /////
                                                         7
        Case 2:19-cv-01966-EFB Document 20 Filed 08/27/20 Page 8 of 8

 1   failure to state a claim and/or failure to prosecute. If plaintiff files an amended complaint stating
 2   a cognizable claim the court will proceed with service of process by the United States Marshal.
 3   DATED: August 27, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
